IN THE COURT OF APPEALS OF NORTH CAROLINA

                                      2022-NCCOA-403

                                        No. COA21-156

                                      Filed 21 June 2022

     Cabarrus County, No. 08 CVD 4467

     KATHERINE GLEDHILL CASH (now MCGEE), Plaintiff,

                  v.

     MATTHEW CASH, Defendant.


           Appeal by defendant from order entered 9 March 2020 by Judge Juanita Boger-

     Allen in District Court, Cabarrus County.       Heard in the Court of Appeals 30

     November 2021.


           Fox Rothschild LLP, by Michelle D. Connell and Kip D. Nelson, for plaintiff-
           appellee.

           Plumides, Romano & Johnson, P.C., by Richard B. Johnson, for defendant-
           appellant.


           STROUD, Chief Judge.


¶1         Defendant-Father appeals from a trial court’s order denying his motion to

     modify a child custody order. Defendant challenges the trial court’s order on four

     grounds, but we only reach one issue. Because consideration of the effect of changes

     in circumstances of the minor child includes consideration of how those changes affect

     the best interests of the child, the trial court abused its discretion by strictly

     bifurcating the hearing of Defendant’s motion to modify the existing child custody
                                             CASH V. CASH

                                            2022-NCCOA-403

                                           Opinion of the Court



     order and preventing Defendant from presenting evidence regarding his contentions

     regarding the best interests of the child. We therefore vacate and remand for the

     trial court to hold a new hearing where both parties shall be allowed to present

     evidence regarding the motion for modification, including evidence regarding their

     contentions as to how the changes in circumstances may affect the best interests of

     the child, either negatively or positively, and for the court to enter a new order ruling

     on Defendant’s motion to modify the child custody order following the hearing.

                                      I.      Background

¶2         Defendant-Father and Plaintiff-Mother married in 2007 and had one child in

     2008. As part of their subsequent divorce, they entered into a consent child custody

     order on 12 February 2010. The consent child custody order granted primary legal

     and physical custody to Plaintiff with regular weekly and weekend visitation for

     Defendant as well as holiday visitation, summer visitation, and further visitation as

     the parties agreed. When the consent order was entered, the child was about a year

     and a half old.

¶3         During the next few years, Plaintiff remarried and had additional children.

     The child whose custody is at issue here began school and began receiving additional

     academic support as needed, including speech therapy and tutoring in math and

     reading. The child was also diagnosed with ADD and started medication as a result.

     Defendant only exercised his summer visitation twice and had different job schedules
                                           CASH V. CASH

                                          2022-NCCOA-403

                                         Opinion of the Court



     that affected his regular visitation. To account for the disruptions to Defendant’s

     regular visitation, the parties agreed to allow Defendant additional visitation.

     Perhaps due to these accommodations as to the visitation schedule, Defendant did

     not file any contempt or modification motions for many years.

¶4          On or about 14 August 2018, Defendant filed a motion to modify the child

     custody order alleging a “substantial and material change in the circumstances” since

     the time of the consent custody order. Specifically, Defendant alleged: Plaintiff had

     denied him visitation; Plaintiff had placed conditions on contact with the child,

     including Defendant paying her more money; Plaintiff had blocked Defendant on the

     child’s cellphone; Plaintiff berated Defendant in front of the child, “which is not in the

     best interest of the minor child”; Plaintiff told Defendant the child does not want

     custody to change; the child cries when Defendant drops him off at Plaintiff’s

     residence and asks to spend more time with Defendant, which Plaintiff does not

     allow; Plaintiff does not keep Defendant informed about the child’s medical treatment

     or medications; Plaintiff “interrogates the minor child” after his visitation with

     Defendant about Defendant’s romantic relationships; Plaintiff schedules the child’s

     activities for weekends Defendant has visitation; Plaintiff does not allow the child to

     be involved with sports; Plaintiff has other children and cannot devote enough time

     to care for the parties’ child; and Defendant has his own house and accommodations

     for the child. Defendant also alleged “[i]t is in the best interest of all parties” to give
                                         CASH V. CASH

                                        2022-NCCOA-403

                                       Opinion of the Court



     Defendant primary custody of the child with appropriate visitation and requested

     modification of the consent child custody order.

¶5         The trial court held a hearing on the motion to modify the child custody order

     over two days, 2 October 2019 and 13 February 2020. At the hearing, Defendant

     presented testimony from five witnesses: himself, two co-workers of Defendant,

     Defendant’s new wife, and Plaintiff. All the witnesses discussed the parties’ current

     circumstances to address Defendant’s allegation of substantial and material changes

     in circumstances since the entry of the consent custody order. But the trial court

     limited the Defendant’s presentation of evidence regarding the best interest of the

     child, as discussed in more detail below.

¶6         In addition to Defendant’s five witnesses, the trial court heard from the minor

     child off the record in chambers with both parties’ attorneys present. Plaintiff did

     not present any evidence.

¶7         On 9 March 2020, the trial court entered an order denying Defendant’s motion

     to modify the child custody order. First, the trial court recounted the consent custody

     order and incorporated it by reference.      Then, the trial court recounted several

     changes since the entry of the consent custody order. Specifically, the trial court

     found: the child had grown from age one to age ten; the child had started school and

     received the additional support recounted above; the child had been diagnosed with

     ADD and been prescribed medication to treat it; both parties had remarried; and
                                             CASH V. CASH

                                            2022-NCCOA-403

                                           Opinion of the Court



     Plaintiff had additional children. The trial court also made Findings regarding the

     parties’ current circumstances such as their employment statuses. Finally, the trial

     court made Findings on all of Defendant’s allegations and either found a lack of

     (credible) evidence to support them or found evidence that contradicted the

     allegations. Based on those Findings, the trial court further found and concluded

     Defendant “failed in his burden of demonstrating a substantial and material change

     in circumstances affecting” the child’s welfare. Therefore, the trial court denied

     Defendant’s motion to modify the existing child custody order.

¶8          Following the trial court’s order, Defendant filed a motion for North Carolina

     Rule of Civil Procedure 59 relief.1 The trial court denied the Rule 59 motion, and

     Defendant filed a written notice of appeal.

                                           II.   Analysis

¶9          Defendant challenges four components of the order denying his motion to

     modify the existing child custody order. First, he argues “the trial court abused its

     discretion by determining there had not been a substantial change of circumstances.”

     (Capitalization altered.) Second, he contends parts of Finding of Fact 10(w) “are not

     supported by the evidence.” (Capitalization altered.) Third, Defendant alleges “the



     1The Rule 59 motion tolled the 30-day time period for taking an appeal. See N.C. R. App. P.
     3(c)(3) (“[I]f a timely motion is made by any party for relief under Rules 50(b), 52(b) or 59 of
     the Rules of Civil Procedure, the thirty-day period for taking appeal is tolled as to all parties
     until entry of an order disposing of the motion . . . .”).
                                           CASH V. CASH

                                           2022-NCCOA-403

                                         Opinion of the Court



       trial court abused its discretion when it failed to make any Findings of Fact regarding

       its interview of the minor child and the wishes of the minor child.” (Capitalization

       altered.) Finally, Defendant argues the trial court abused its discretion “when it

       prevented [him] from presenting evidence because it misunderstood the two prong

       test for a motion to modify child custody.” (Capitalization altered.) We agree with

       Defendant’s final argument, so we do not reach his other three arguments. We

       address that issue after explaining the general law on modifying child custody orders

       and the standard of review.

¶ 10         An existing child custody order “may be modified or vacated at any time, upon

       motion in the cause and a showing of changed circumstances . . . .” N.C. Gen. Stat. §

       50-13.7(a) (2019). Applying that statute in practice, the trial court has a multi-part

       analytical process:

                    The trial court must determine whether there was a
                    change in circumstances and then must examine whether
                    such a change affected the minor child. If the trial court
                    concludes either that a substantial change has not occurred
                    or that a substantial change did occur but that it did not
                    affect the minor child’s welfare, the court’s examination
                    ends, and no modification can be ordered. If, however, the
                    trial court determines that there has been a substantial
                    change in circumstances and that the change affected the
                    welfare of the child, the court must then examine whether
                    a change in custody is in the child’s best interests. If the
                    trial court concludes that modification is in the child’s best
                    interests, only then may the court order a modification of
                    the original custody order.
                                            CASH V. CASH

                                           2022-NCCOA-403

                                          Opinion of the Court



       Shipman v. Shipman, 357 N.C. 471, 474, 586 S.E.2d 250, 253 (2003); see also Lamm

       v. Lamm, 210 N.C. App. 181, 185–86, 707 S.E.2d 685, 689 (2011) (explaining a trial

       court must make three separate conclusions to modify a child custody order: “(1) that

       ‘there has been a substantial change in circumstances,’ (2) that the substantial

       ‘change affected the minor child,’ and (3) that ‘a modification of custody [is] in the

       child’s best interests[.]’” (quoting Shipman, 357 N.C. at 475, 586 S.E.2d at 254)

       (alterations in original)).

¶ 11          The requirement for a showing of changed circumstances reflects that

                     [a] decree of custody is entitled to such stability as would
                     end the vicious litigation so often accompanying such
                     contests unless it be found that some change of
                     circumstances has occurred affecting the welfare of the
                     child so as to require modification of the order. To hold
                     otherwise would invite constant litigation by a dissatisfied
                     party so as to keep the involved child constantly torn
                     between parents and in a resulting state of turmoil and
                     insecurity. This in itself would destroy the paramount aim
                     of the court, that is, that the welfare of the child be
                     promoted and subserved.

       Pulliam v. Smith, 348 N.C. 616, 620, 501 S.E.2d 898, 900 (1998) (quoting Shepherd

       v. Shepherd, 237 N.C. 71, 75, 159 S.E.2d 357, 361 (1968)) (alteration in original). The

       trial court’s paramount focus on the welfare of the child thus reinforces the other part

       of the modification standard, the requirement that the modification be in the child’s

       best interest. See Shipman, 357 N.C. at 474, 586 S.E.2d at 253 (“As in most child

       custody proceedings, a trial court’s principal objective is to measure whether a change
                                            CASH V. CASH

                                           2022-NCCOA-403

                                          Opinion of the Court



       in custody will serve to promote the child’s best interests.”).

¶ 12         When conducting its analysis, the trial court must heed two different burdens

       of proof. “The party moving for modification bears the burden of demonstrating” a

       substantial change in circumstances affecting the welfare of the child has occurred.

       Hibshman v. Hibshman, 212 N.C. App. 113, 120, 710 S.E.2d 438, 443 (2011)

       (quotations and citation omitted). As to the best interest of the child, however, “there

       is no burden of proof on either party . . . .” Lamond v. Mahoney, 159 N.C. App. 400,

       405, 583 S.E.2d 656, 659 (2003). “Instead, the parties have the obligation to present

       whatever evidence they believe is pertinent in deciding the best interests of the child.

       The trial court bears the responsibility of requiring production of any evidence that

       may be competent and relevant on the issue.” Id., 159 N.C. App. at 405, 583 S.E.2d

       at 659–60 (quotations and citations omitted). With this background on child custody

       modification law, we now turn to our standard of review of the trial court’s

       determinations followed by Defendant’s argument.

       A. Standard of Review

¶ 13         Our Supreme Court has explained in detail how appellate courts review child

       custody modification orders:

                    When reviewing a trial court’s decision to grant or deny a
                    motion for the modification of an existing child custody
                    order, the appellate courts must examine the trial court’s
                    findings of fact to determine whether they are supported
                    by substantial evidence. Substantial evidence is such
                                           CASH V. CASH

                                          2022-NCCOA-403

                                         Opinion of the Court



                   relevant evidence as a reasonable mind might accept as
                   adequate to support a conclusion.

                   Our trial courts are vested with broad discretion in child
                   custody matters. This discretion is based upon the trial
                   courts’ opportunity to see the parties; to hear the
                   witnesses; and to detect tenors, tones, and flavors that are
                   lost in the bare printed record read months later by
                   appellate judges. Accordingly, should we conclude that
                   there is substantial evidence in the record to support the
                   trial court’s findings of fact, such findings are conclusive on
                   appeal, even if record evidence might sustain findings to
                   the contrary.

                   In addition to evaluating whether a trial court’s findings of
                   fact are supported by substantial evidence, this Court must
                   determine if the trial court’s factual findings support its
                   conclusions of law. With regard to the trial court’s
                   conclusions of law, our case law indicates that the trial
                   court must determine whether there has been a substantial
                   change in circumstances and whether that change affected
                   the minor child. Upon concluding that such a change
                   affects the child’s welfare, the trial court must then decide
                   whether a modification of custody was in the child’s best
                   interests. If we determine that the trial court has properly
                   concluded that the facts show that a substantial change of
                   circumstances has affected the welfare of the minor child
                   and that modification was in the child’s best interests, we
                   will defer to the trial court’s judgment and not disturb its
                   decision to modify an existing custody agreement.

       Shipman, 357 N.C. at 474–75, 586 S.E.2d at 253–54 (quotations and citations

       omitted).

¶ 14         The dispositive issue here—the trial court preventing Defendant from

       presenting certain evidence—is an evidentiary issue. “On appeal, the standard of
                                           CASH V. CASH

                                          2022-NCCOA-403

                                         Opinion of the Court



       review of a trial court’s decision to exclude or admit evidence is that of an abuse of

       discretion.” Brown v. City of Winston-Salem, 176 N.C. App. 497, 505, 626 S.E.2d 747,

       753 (2006). A trial court abuses its discretion when it acts under a misapprehension

       of law. See Riviere v. Riviere, 134 N.C. App. 302, 307, 517 S.E.2d 673, 676 (1999)

       (concluding the trial court abused its discretion because it acted under a

       misapprehension of law); see also Hines v. Wal-Mart Stores East, L.P., 191 N.C. App.

       390, 393, 663 S.E.2d 337, 339 (2008) (“A discretionary ruling made under a

       misapprehension of the law, may constitute an abuse of discretion.”); State v. Nunez,

       204 N.C. App. 164, 170, 693 S.E.2d 223, 227 (2010) (“When a trial judge acts under a

       misapprehension of the law, this constitutes an abuse of discretion.” (citing Hines,

       191 N.C. App. at 393, 663 S.E.2d at 339, and Riviere, 134 N.C. App. at 307, 517 S.E.2d

       at 676)).

       B. Exclusion of Best Interest Evidence

¶ 15          Defendant argues the trial court erred by preventing him from “presenting

       evidence because it misunderstood the two prong test for a motion to modify child

       custody.” (Capitalization altered.) Specifically, Defendant contends the trial court

       erred by preventing him from presenting evidence related to the best interest of the

       child part of the modification standard. By doing this, the trial court improperly

       bifurcated the trial into two distinct portions: first, evidence regarding changes in

       circumstances, and second, only if Defendant met his burden of proving substantial
                                           CASH V. CASH

                                          2022-NCCOA-403

                                         Opinion of the Court



       changes in circumstances, evidence regarding the best interests of the child.

¶ 16         We first note there is no question in this case that many changes in

       circumstances of the parties and child had occurred, and these changes are typically

       the types of changes which may be considered as substantial changes and can support

       a modification of custody. See West v. Marko, 141 N.C. App. 688, 692, 541 S.E.2d 226,

       229 (2001) (determining evidence supported the conclusion of a substantial change in

       circumstances based on findings of fact about medical care, education, family living

       conditions, etc.). In fact, the trial court found several changes occurred. Over the

       seven years since entry of the prior order, both parties’ home, family, and work

       circumstances had all changed; the child was no longer a toddler but was age ten and

       involved in school, sports, and social activities; and the child had been diagnosed and

       treated for ADD.     This is not a case which presents one isolated change in

       circumstances or some change unrelated to the child’s circumstances.

¶ 17         We recognize, as Plaintiff argues, that individual changes such as the mere

       passage of time, increased age of the child, a change in residence, or a change in

       family composition are not necessarily sufficient changes of circumstances to justify

       the modification of a custody order. See Frey v. Best, 189 N.C. App. 622, 637–39, 659

       S.E.2d 60, 72 (2008) (after recognizing the same standards apply to modifying child

       custody and modifying visitation, determining the facts on changes in children’s ages,

       parent’s work schedule, and parent’s residence did not support concluding a
                                     CASH V. CASH

                                    2022-NCCOA-403

                                   Opinion of the Court



substantial change in circumstances occurred); Evans v. Evans, 138 N.C. App. 135,

140, 530 S.E.2d 576, 579 (2000) (explaining “remarriage, in and of itself, is not a

sufficient change of circumstances affecting the welfare of the child to justify

modification of the child custody order without a finding of fact indicating the effect

of the remarriage on the child” and then further stating, “[s]imilarly, a change in the

custodial parent’s residence is not itself a substantial change in circumstances

affecting the welfare of the child . . .”). Any one of those changes may or may not

constitute a substantial change justifying modification of a custody order; to make

this determination, the trial court must consider evidence regarding the effect of the

particular change on the child, whether positive or negative.           See Warner v.

Brickhouse, 189 N.C. App. 445, 452, 658 S.E.2d 313, 318 (2008) (“[C]ourts must

consider and weigh all evidence of changed circumstances which affect or will affect

the best interests of the child, both changed circumstances which will have salutary

effects upon the child and those which will have adverse effects upon the child.”

(quoting Metz v. Metz, 138 N.C. App. 538, 540, 530 S.E.2d 79, 81 (2000)) (emphasis

added; other alteration in original)). In other words, the trial court must consider not

only the change, but also if and how that change affects the child and the best

interests of the child. Plaintiff argues “[Defendant-]Father has not explained how

[the changes] affect[] the well-being of the child.” But the trial court did not permit

Father to explain how the changes affected the well-being of the child. Because the
                                            CASH V. CASH

                                           2022-NCCOA-403

                                          Opinion of the Court



       trial court bifurcated the hearing and prevented Father from addressing the best

       interests of the child, he could not present evidence as to his contentions of how the

       changes affected the child. If Father had been allowed to present this evidence, the

       trial court may or may not have found Father’s evidence credible or it might have

       determined the effects of changes in circumstances were not so significant as to justify

       modification, but Father was entitled to the opportunity to present evidence to

       support his claim.

¶ 18         Our review of the hearing transcript reveals two instances where the trial

       court disallowed evidence on best interests. Defendant tried to present evidence

       related to how the current circumstances affected the child’s best interests and how

       he believed changes in custody and visitation would serve the best interest of the

       child, but the trial court did not allow him to present such evidence. First, while

       Defendant testified, the following exchange took place:

                    Q. A 50/50. And do you think that would work best if it was
                    a week with you and then a week with [Plaintiff]?
                    A. Yes. It would help him -- it would be in his best interest.·
                    Because right now, it’s ---
                    MS. JOHNSON: Again, Judge, we’re talking about best
                    interest, which I think is what the slant has been all along.
                    MS. BELL: Your Honor, I would respectfully disagree.
                    Again, it goes hand in hand. We’re talking about a Consent
                    Order from ‘09. So obviously, a great deal has changed
                    since then. We were dealing with a one year old; now we’re
                    dealing with a ten year old. So there’s going to be some
                    crossover between best interest and substantial change.
                           Just because this Order is so old. It’s not like we’re
                                    CASH V. CASH

                                    2022-NCCOA-403

                                  Opinion of the Court



             dealing with something that’s just a few years. So there’s
             been a lot that’s changed. And so that’s why I want to point
             out. Again, we’re talking about things in the Consent
             Order, but we’re also talking about a child. Obviously,
             when the law talks about substantial change, it doesn’t
             have to be a negative effect on the child. It just has to be a
             substantial change affecting the child.
                    And thankfully, a lot of the changes we’ve been
             talking about today have been positive, you know. We’re
             dealing with a young man who’s doing well. So I just want
             the Court to understand and hear my position that, again,
             there’s going to be crossover between best interest and
             substantial change. Because not all substantial change is
             negative.
                    So I just want to make that point to the Court.
             THE COURT: All right. And I do understand the objection
             that was made. So I’m going ·to ask [Defendant] if he would
             not testify as to what would be in the child’s best interest.

(Emphasis added.) The other instance where the trial court indicated it would not

accept best interest evidence came during a discussion about whether the minor child

whose custody is in dispute would testify:

             MS. JOHNSON: . . . .
                    We’re at the motion stage. We’re not at best interest.
             And so asking him questions that are limited to what those
             allegations are on this motion, are the only thing that’s
             going to be relevant to illicit [sic] from him.
             THE COURT: Okay.
             MS. BELL: And Your Honor, if I may respond. If you look
             at the bench book, it talks about substantial change of
             circumstance. And how there’s a correlation there with
             information that the child can provide. So you can ask
             questions about the child’s well-being, their relationship
             with their parent, the child’s wishes. All of that goes to
             substantial change of circumstance. And of course, there’s
             some crossover with best interest as well.
                                           CASH V. CASH

                                          2022-NCCOA-403

                                         Opinion of the Court



                           So I just want to put that on the record.
                    MS. JOHNSON: And had she [sic] alleged that in his
                    Motion, Judge, then that would have been fine. But it
                    hasn’t been.

       (Emphasis added.)    The court did not say anything further on the best interest

       evidence issue after this exchange; it just told the parties it would hear from a

       different witness then and from the child later.

¶ 19         In both these instances, the trial court abused its discretion by not allowing

       Defendant to present best interest evidence. In particular, the trial court appears to

       have based these rulings on a misapprehension of the law which led to a strict

       bifurcation of the evidence allowed in the two stages of the hearing. See Riviere, 134

       N.C. App. at 307, 517 S.E.2d at 676 (concluding the trial court abused its discretion

       because it acted under a misapprehension of law). Defendant should have been

       allowed to present his contentions and evidence addressing both changed

       circumstances and best interests as part of his case-in-chief because both are part of

       the requirements to modify a child custody order. Shipman, 357 N.C. at 474, 586

       S.E.2d at 253. As Defendant’s attorney argued, there is “crossover between best

       interest and substantial change.” Further, in the context of the best interest inquiry,

       the trial court has the affirmative “responsibility of requiring production of any

       evidence that may be competent and relevant on the issue.” Lamond, 159 N.C. App.

       at 405, 583 S.E.2d at 659–60.
                                            CASH V. CASH

                                           2022-NCCOA-403

                                          Opinion of the Court



¶ 20         The trial court’s exclusion of best interest evidence also conflicts with its

       “principal objective” in a child custody modification case, i.e., “to measure whether a

       change in custody will serve to promote the child’s best interests.” Shipman, 357 N.C.

       at 474, 586 S.E.2d at 253. As explained above, even the requirement to show changed

       circumstances serves to protect the child’s best interests by ensuring stability.

       Pulliam, 348 N.C. at 620, 501 S.E.2d at 900. Further, this Court has recognized the

       link between changed circumstances and best interests as well as the potential for

       the evidence on the two inquiries to overlap. See Warner, 189 N.C. App. at 452, 658

       S.E.2d at 318 (“[C]ourts must consider and weigh all evidence of changed

       circumstances which affect or will affect the best interests of the child, both changed

       circumstances which will have salutary effects upon the child and those which will

       have adverse effects upon the child.” (emphasis added)); see also 3 Reynolds on North

       Carolina Family Law § 8.43 (“Parties may offer evidence of any number of factors in

       support of a substantial change of circumstances. Like the original order, the factors

       must relate to the child’s best interest and focus on the child’s present or future well-

       being.”). Thus, by excluding best interest evidence, the trial court shifted focus from

       its principal objective and also risked excluding evidence relevant to the changed

       circumstances inquiry as well as from the best interest inquiry.

¶ 21         The trial court’s exclusion of best interest evidence is particularly striking here

       given Defendant presented significant evidence that could have supported finding a
                                            CASH V. CASH

                                           2022-NCCOA-403

                                          Opinion of the Court



       substantial change in circumstances affecting the welfare of the child, although the

       trial court found Defendant ultimately did not meet his burden under that inquiry.

       For example, the trial court found: the child was age one at the time of the original

       order and ten at the time of the modification hearing; the child has started school and

       received additional educational supports in the intervening time; the child has

       medical issues requiring medication; and both parents remarried and the child gained

       additional siblings since the time of the original order. As noted above, the passage

       of time alone is not necessarily a change affecting the child’s welfare. See Frey, 189

       N.C. App. at 637–39, 659 S.E.2d at 72 (explaining facts on, inter alia, children getting

       older did not justify conclusion a substantial change in circumstances occurred). But

       despite the trial court’s findings of many major changes in circumstances, it did not

       address the effects these changes had on the child’s best interests.

¶ 22         The trial court also made several findings noting that the prior order did not

       address certain issues and on this basis determined that there was no substantial

       and material change in circumstances to justify modification, particularly as to those

       issues. For example, the trial court found the prior order did not address phone calls

       between Father and the child and it did not address sporting activities. Because the

       prior order did not specifically address these issues, the trial court found that the

       evidence regarding phone calls and sports participation did not constitute

       “a substantial and material change in circumstances to warrant a modification.” But
                                              CASH V. CASH

                                             2022-NCCOA-403

                                            Opinion of the Court



       a prior order need not address everything that may come up in a child’s life before a

       party may later demonstrate a substantial change in circumstances justifying

       modification. When the consent order was entered, the child was under 2 years old.

       Sports participation and phone calls are not addressed in every child custody order

       and are typically not relevant for a one-year-old child but may become extremely

       important to a child who is age 10. We do not address whether the trial court erred

       when it characterized all the changes in circumstances it found not to be “substantial”

       changes in circumstances. Rather, the trial court here abused its discretion by

       operating under a misapprehension of the law and failing to consider all the relevant

       evidence needed to determine if these changes were substantial changes which affect

       the best interests of the child. It is impossible to consider whether a change is a

       substantial change affecting the child without considering if that change has an effect

       on the best interest of the child.

¶ 23         Plaintiff contends “the trial court did not abuse its discretion in excluding best-

       interest evidence” because the child custody modification process involves two steps

       such that the trial court cannot reach the best interest analysis before it finds a

       substantial change in the circumstances. (Capitalization altered.) As an initial

       matter, the two main cases on which Plaintiff relies are taken out of context. First,

       Plaintiff cites Kanellos v. Kanellos to support her argument “[m]odification of child

       custody awards is a two-step process.” (Citing 251 N.C. App. 149, 158 n.4, 795 S.E.2d
                                            CASH V. CASH

                                           2022-NCCOA-403

                                          Opinion of the Court



       225, 232 n.4 (2016).) This portion of Kanellos, 251 N.C. App. at 158 n.4, 795 S.E.2d

       at 232 n.4, comes from a footnote that relies on Browning v. Helff, 136 N.C. App. 420,

       524 S.E.2d 95 (2000), and Browning itself was remanded for the trial court to make

       additional findings of fact on the effect on the child. 136 N.C. App. at 425, 524 S.E.2d

       at 99. The Browning Court did not address whether the trial court should have

       barred best interest evidence at the hearing; it only addressed whether the trial

       court’s analysis followed the correct route. Plaintiff makes a similar error with her

       citation to West v. Marko. In West, this Court concluded the court incorrectly believed

       it could modify a child custody order based on best interests alone without finding a

       substantial change in circumstances. 141 N.C. App. at 691–92, 541 S.E.2d at 229.

       But the trial court had also made the appropriate findings on change in

       circumstances, so this Court upheld the order. Id., 141 N.C. App. at 691–92, 694, 541

       S.E.2d at 229, 231. Thus, again, the trial court did not bar a party from presenting

       best interest evidence. And this Court only faulted the trial court for not following

       the correct analytical steps.

¶ 24         These out-of-context cites also reveal the larger flaw in Plaintiff’s counter

       argument. The trial court must find a substantial change in circumstances affecting

       the welfare of the child before it can analyze whether a change of custody would be in

       the best interest of the child. See Garrett v. Garrett, 121 N.C. App. 192, 196, 464

       S.E.2d 716, 719 (1995), disapproved of on other grounds by Pulliam, 348 N.C. 616,
                                     CASH V. CASH

                                    2022-NCCOA-403

                                   Opinion of the Court



501 S.E.2d 898 (“The best interest analysis is rendered nugatory if the party

requesting the custody change does not meet its burden on the substantial change of

circumstances issue.” (emphasis added)). But the trial court must still consider

evidence relevant to best interest at the hearing on a motion to modify child custody,

and in this case, there were clearly many changes in circumstances that are part of

the typical considerations for modification—remarriage, relocation, additions to the

family of stepparents and siblings, changes in the child’s medical condition and

educational needs, changes in work and school schedules, and more. See West, 141

N.C. App. at 692, 541 S.E.2d at 229 (finding evidence to support a substantial change

in circumstances based on findings of fact about medical care, education, family living

conditions, etc.). Particularly because best interest evidence can overlap with the

change in circumstances evidence, see Warner, 189 N.C. App. at 452, 658 S.E.2d at

318 (noting potential for overlap), the trial court should not finish its analysis before

a party’s case-in-chief is even done. As a result, the trial court abused its discretion

by not allowing Defendant’s evidence relating to best interest. The trial court could

ultimately decide that despite the many changes in circumstances over the years

since the prior order, the changes either had no substantial effect on the child, either

positive or negative, or that despite the substantial changes in circumstances, a

modification of custody would not be in the best interest of the child, but the child’s

best interests cannot be entirely removed from the evidence or analysis.
                                           CASH V. CASH

                                          2022-NCCOA-403

                                         Opinion of the Court



¶ 25         Plaintiff also argues even if the trial court should have received Defendant’s

       best interest evidence, it did not reversibly err because Defendant “did not make an

       offer of proof.” While counsel must usually make a specific offer of the excluded

       evidence to enable an appellate ruling, a proffer is not necessary when “the

       significance of the evidence is obvious from the record.” Currence v. Hardin, 296 N.C.

       95, 99–100, 249 S.E.2d 387, 390 (1978); see also Waynick Const., Inc. v. York, 70 N.C.

       App. 287, 292, 319 S.E.2d 304, 307 (1984) (explaining proffer is not necessary when

       “record plainly discloses the significance of the evidence”); N.C. Gen. Stat. § 1A-1,

       Rule 43(c) (explaining procedure for proffer). Here, the significance of the excluded

       best interest evidence is obvious, and Defendant addressed this issue with the trial

       court several times during the hearing. A trial court cannot grant a motion to modify

       child custody unless it is in the best interest of the child. Shipman, 357 N.C. at 474,

       586 S.E.2d at 253. For this reason, we also reject Plaintiff’s counter argument about

       Defendant not making a proffer of the best interest evidence.

¶ 26         Having rejected both of Plaintiff’s counter arguments, we find the trial court

       abused its discretion by not allowing Defendant to present best interest evidence. We

       vacate and remand for a new hearing to allow both parties to present additional

       evidence regarding the child’s current circumstances including evidence regarding

       the effect upon the best interests of the child of both current circumstances and any

       proposed change in the custodial arrangement. The trial court shall then enter a new
                                              CASH V. CASH

                                              2022-NCCOA-403

                                          Opinion of the Court



       order addressing Defendant’s motion for modification of custody. We do not express

       any opinion on whether the trial court should or should not order any modification of

       custody; that decision is in the discretion of the trial court, after considering all the

       evidence, including any evidence regarding the best interests of the child. Because

       we vacate and remand on this issue, we do not need to reach any of Defendant’s three

       other arguments.

                                       III.     Conclusion

¶ 27         The trial court abused its discretion by preventing Defendant from presenting

       evidence regarding his contentions as to the best interests of the child; evidence

       regarding the best interests of the child may be part of the evidence supporting a

       party’s claim that a particular change in circumstances is a substantial change in

       circumstances which may justify a modification of the custody order. As a result, we

       vacate and remand on that issue. Because we vacate and remand on this evidentiary

       issue, we do not need to reach Defendant’s remaining issues. On remand, the trial

       court shall hold a new hearing and both parties shall have the opportunity to present

       evidence regarding how the changes in circumstances since the prior order have

       affected—or have not affected—the best interest of the child, either negatively or

       positively, and the trial court shall enter a new order on Defendant’s motion to modify

       the child custody order following the hearing.

             VACATED AND REMANDED.
                        CASH V. CASH

                       2022-NCCOA-403

                      Opinion of the Court



Judges ZACHARY and GORE concur.